53 U.S. 125
12 How. 125
13 L.Ed. 921
HATHANIEL WILLIAMS, AS PERMANENT TRUSTEE FOR THECREDITORS OF JOHN GOODING, AN INSOLVENT DEBTOR,v.CHARLES OLIVER, ROBERT M. GIBBES, AND THOMAS OLIVER,EXECUTORS OF ROBERT OLIVER, AND JOHN GLENN AND DAVIDM. PERRINE, TRUSTEES.
December Term, 1851

THIS case was also, like the preceding one, brought up from the Court of Appeals of Maryland, by a writ of error issued under the 25th section of the Judiciary Act.
The circumstances of the two cases were the same. In both, Winchester was the trustee who sold the share to Oliver, and the same act of Assembly applied to both. The judgment and reasons of the Court of Appeals covered both cases, and they were argued in this court together by the same counsel.
Mr. Justice NELSON delivered the opinion of the court.


1
This case involves the same principles as the case of Williams, permanent Trustee of James Williams, already decided; and we refer to the opinion there delivered for our decision in this case.


2
The case is dismissed for want of jurisdiction.

Order.

3
This cause came on to be heard on the transcript of the record from the Court of Appeals of the state of Maryland for the Western Shore, and was argued by counsel. On consideration whereof, it is now here ordered and adjudged by this court, thart this cause be, and the same is hereby, dismissed, for the want of jurisdiction.



1
 See Citizens Bank v. Board of Liquidation, 8 Otto, 141.